Per Curiam,
The record presented in this appeal is so defective that it might properly be quashed. “The evidence and pleadings in full” as required by Eule 17, are not properly certified.
At the time the appeal was taken there was pending and undisposed of, a rule to show cause why exceptions that had been filed to the certification of the trial judge and of the stenographer, should not be made absolute. The record is remitted to the court below for disposition of this rule, and that a proper certification may be made.